Citation Nr: 1207208	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  06-25 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain Home, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses for treatment at a non-VA medical facility incurred on March 15, 2004, and March 22, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from November 1984 to April 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2005 decision of the Department of Veterans Affairs (VA) Medical Center in Mountain Home, Tennessee.

In November 2011 a Board videoconference hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to payment or reimbursement of medical expenses he incurred on March 15, 2004, and March 22, 2004, from the emergency room at the University of Tennessee Hospital in Knoxville (UT Hospital).  

During his November 2011 Board hearing, the Veteran testified that he would have intense pain sessions lasting from six to ten hours.  He reported that during this time he would be incapacitated in the fetal position until the pain subsided.  He further testified that physicians at the Johnson City VAMC told him to go to UT Hospital if he was having an attack "after hours."  He stated that VA physicians told him to bring a disc back with him if he sought treatment at UT Hospital.  He testified that during one occasion, he was incapacitated, curled up on the ground, sick, and could not move.  He stated that he could not drive himself to the Johnson City VAMC, which was 90 miles away, so his friend took him to UT Hospital.  

A review of the Veteran's file does not show that the medical records from UT Hospital have been made part of the record.  Accordingly, remand is necessary, pursuant to the duty to assist, so that these records can be obtained and associated with the Veteran's claims file.

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action: 

1.  Contact the veteran and request that he submit an authorization form allowing VA to request his medical records from UT Hospital.  Then, obtain the Veteran's medical records from UT Hospital dated on March 15, 2004, and March 22, 2004, and associate them with the record.  If, after making reasonable efforts to obtain the records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  The VAMC should then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


